         Case 4:20-cv-04334-DMR Document 1 Filed 06/29/20 Page 1 of 6



     Steven W. Ritcheson, Esq. (SBN 174062)
 1   INSIGHT, PLC
     578 Washington Blvd. #503
 2   Marina del Rey, California 90292
     Telephone: (424) 289-9191
 3   Facsimile: (818) 337-0383
     swritcheson@insightplc.com
 4
     Isaac Rabicoff
 5   (Pro Hac Vice admission to be filed)
 6   RABICOFF LAW LLC
     5680 King Centre Dr, Suite 645
 7   Alexandria, VA 22315
     773-669-4590
 8   isaac@rabilaw.com
 9
     Attorney for Plaintiff
10   Hydro Net LLC
11                          IN THE UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13
14    HYDRO NET LLC,
                                                                     Case No. ________________
15           Plaintiff,
16
                                                                          Jury Trial Demanded
17           v.

18
19    SKYROAM, INC.,

20           Defendant.
21
22                            COMPLAINT FOR PATENT INFRINGEMENT
23          Plaintiff Hydro Net LLC (“Hydro Net”), through its attorneys, hereby files this Complaint
24
     for Patent Infringement against Defendant Skyroam, Inc. (“Skyroam”), and alleges the following:
25
                                                   PARTIES
26
27
28
                                                        1
                                            Complaint with Jury Demand
         Case 4:20-cv-04334-DMR Document 1 Filed 06/29/20 Page 2 of 6




            1.      Plaintiff Hydro Net LLC is a corporation organized and existing under the laws of
 1
 2   Texas that maintains its principal place of business at 2108 Dallas Pkwy, Ste 214 - 1020, Plano,

 3   TX 75093-4362.

 4          2.      Defendant Skyroam, Inc. is a corporation organized and existing under the laws of
 5   California that maintains its principal place of business at 180 Sansome Street, Suite 200, San
 6
     Francisco CA 94104.
 7
 8
                                                   JURISDICTION
 9
10          3.      This is an action for patent infringement arising under the patent laws of the United

11   States, Title 35 of the United States Code.
12          4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and
13
     1338(a).
14
            5.      This Court has personal jurisdiction over Defendant because it has engaged in
15
     systematic and continuous business activities in this District. As described below, Defendant has
16
17   committed acts of patent infringement giving rise to this action within this District.

18                                                  VENUE

19          6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

20   committed acts of patent infringement in this District, and has an established place of business in
21
     this District. In addition, Hydro Net has suffered harm in this district.
22
                                              PATENT-IN-SUIT
23
            7.      Hydro Net is the assignee of all right, title and interest in United States Patent No.
24
     7,187,706 (hereinafter, the “’706 Patent” and/or “Patent-in-Suit”); including all rights to enforce
25
26   and prosecute actions for infringement and to collect damages for all relevant times against

27
28
                                                        2
                                            Complaint with Jury Demand
         Case 4:20-cv-04334-DMR Document 1 Filed 06/29/20 Page 3 of 6




     infringers of the Patent-in-Suit. Accordingly, Hydro Net possesses the exclusive right and standing
 1
 2   to prosecute the present action for infringement of the Patent-in-Suit by Defendant.

 3                                           THE ‘706 PATENT

 4          8.      The ‘706 Patent is entitled "Handoff and source congestion avoidance spread-
 5   spectrum system and method," and issued 3/6/2007. The application leading to the ‘706 Patent
 6
     was filed on 10/2/2001. A true and correct copy of the ‘706 Patent is attached hereto as Exhibit 1
 7
     and incorporated herein by reference.
 8
            9.      The ‘706 Patent is valid and enforceable.
 9
10                                                COUNT 1:

11                              INFRINGEMENT OF THE ‘706 PATENT

12          10.     Hydro Net incorporates the above paragraphs herein by reference.
13          11.     Direct Infringement. Defendant has been and continues to directly infringe one or
14
     more claims of the ‘706 Patent in at least this District by making, using, offering to sell, selling
15
     and/or importing, without limitation, at least the Skyroam Solis Lite Products identified in the
16
     charts incorporated into this Count below (the “Exemplary Skyroam Products”) that infringe at
17
18   least the exemplary Claim 1 of the ‘706 Patent (hereinafter, the “Exemplary ‘706 Patent Claim”)

19   literally or by the doctrine of equivalents. On information and belief, numerous other devices that

20   infringe the claims of the ‘706 Patent have been made, used, sold, imported, and offered for sale
21   by Defendant and/or its customers.
22
            12.     Defendant also has and continues to directly infringe, literally or under the doctrine
23
     of equivalents, the Exemplary ‘706 Patent Claim, by having its employees internally test and use
24
     these Exemplary Products.
25
26          13.     The service of this Complaint upon Defendant constitutes actual knowledge of

27   infringement as alleged here.

28
                                                        3
                                            Complaint with Jury Demand
         Case 4:20-cv-04334-DMR Document 1 Filed 06/29/20 Page 4 of 6




            14.      Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
 1
 2   for sale, market, and/or import into the United States, products that infringe the ‘706 Patent. On

 3   information and belief, Defendant has also continued to sell the Exemplary Skyroam Products and

 4   distribute product literature and website materials inducing end users and others to use its products
 5   in the customary and intended manner that infringes the ‘706 Patent. Thus, on information and
 6
     belief, Defendant is contributing to and/or inducing the infringement of the ‘706 Patent.
 7
            15.      Induced Infringement. Defendant actively, knowingly, and intentionally has been
 8
     and continues to induce infringement of the ‘706 Patent, literally or by the doctrine of equivalents,
 9
10   by selling Exemplary Skyroam Products to their customers for use in end-user products in a

11   manner that infringes one or more claims of the ‘706 Patent.
12          16.      Contributory Infringement. Defendant actively, knowingly, and intentionally has
13
     been and continues materially contribute to their own customers' infringement of the ‘706 Patent,
14
     literally or by the doctrine of equivalents, by selling Exemplary Skyroam Products to their
15
     customers for use in end-user products in a manner that infringes one or more claims of the '706
16
17   Patent. Moreover, the Exemplary Skyroam Products are not a staple article of commerce suitable

18   for substantial noninfringing use.

19          17.      Exhibit 2 includes charts comparing the Exemplary ‘706 Patent Claim to the
20   Exemplary Skyroam Products. As set forth in these charts, the Exemplary Skyroam Products
21
     practice the technology claimed by the ‘706 Patent. Accordingly, the Exemplary Skyroam
22
     Products incorporated in these charts satisfy all elements of the Exemplary ‘706 Patent Claim.
23
            18.      Hydro Net therefore incorporates by reference in its allegations herein the claim
24
25   chart of Exhibit 2.

26          19.      Hydro Net is entitled to recover damages adequate to compensate for Defendant’s

27   infringement.
28
                                                       4
                                           Complaint with Jury Demand
         Case 4:20-cv-04334-DMR Document 1 Filed 06/29/20 Page 5 of 6




                                                     JURY DEMAND
 1
             20.          Under Rule 38(b) of the Federal Rules of Civil Procedure, Hydro Net respectfully
 2
 3   requests a trial by jury on all issues so triable.

 4                                                PRAYER FOR RELIEF
 5   WHEREFORE, Hydro Net respectfully requests the following relief:
 6          A.        A judgment that the ‘706 Patent is valid and enforceable;
 7
            B.        A judgment that Defendant has infringed, contributorily infringed, and/or induced
 8
                      infringement of one or more claims of the ‘706 Patent;
 9
            C.        An accounting of all damages not presented at trial;
10
11          D.        A judgment that awards Hydro Net all appropriate damages under 35 U.S.C. § 284

12                    for Defendant's past infringement, and any continuing or future infringement of the
13                    Patent-in-Suit, up until the date such judgment is entered, including pre- or post-
14
                      judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,
15
                      if necessary, to adequately compensate Hydro Net for Defendant’s infringement, an
16
                       accounting:
17
18                   i.     that this case be declared exceptional within the meaning of 35 U.S.C. § 285 and

19                          that Hydro Net be awarded its reasonable attorneys’ fees against Defendant that

20                          it incurs in prosecuting this action;
21                  ii.     that Hydro Net be awarded costs, and expenses that it incurs in prosecuting this
22
                            action; and
23
                   iii.     that Hydro Net be awarded such further relief at law or in equity as the Court
24
                            deems just and proper.
25
26
27    Dated: June 29, 2020                     Respectfully submitted,

28
                                                             5
                                                Complaint with Jury Demand
     Case 4:20-cv-04334-DMR Document 1 Filed 06/29/20 Page 6 of 6



                             s/Steven Ritcheson
 1                           Steven W. Ritcheson, Esq. (SBN 174062)
                             INSIGHT, PLC
 2                           578 Washington Blvd. #503
                             Marina del Rey, California 90292
 3                           Telephone: (424) 289-9191
                             Facsimile: (818) 337-0383
 4                           swritcheson@insightplc.com
 5                           Isaac Rabicoff
                             (Pro Hac Vice admission to be filed)
 6
                             RABICOFF LAW LLC
 7                           5680 King Centre Dr, Suite 645
                             Alexandria, VA 22315
 8                           773-669-4590
                             isaac@rabilaw.com
 9
10
                             Attorneys for Plaintiff
11
                             Hydro Net LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          6
                              Complaint with Jury Demand
